1
2                                                                      O
3
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11   RAFAEL POLANCO,                             Case No. 2:18-cv-02219-RGK-KES
12                 Petitioner,
13          v.                                  ORDER ACCEPTING REPORT AND
                                                RECOMMENDATION OF UNITED
14   D. BAUGHMAN, Warden,                        STATES MAGISTRATE JUDGE
15                 Respondent.
16
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition (Dkt. 1), the
19   other records on file herein, and the Report and Recommendation of the United States
20   Magistrate Judge (Dkt. 20). No objections to the Report and Recommendation were
21   filed, and the deadline for filing such objections has passed. The Court accepts the
22   report, findings, and recommendations of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment be entered denying the
24   Petition with prejudice.
25
26   DATED: August 22, 2019                ____________________________________
27                                         R. GARY KLAUSNER
                                           UNITED STATES DISTRICT JUDGE
28
